      Case 2:17-cr-00181-JTM-DMD Document 412 Filed 10/15/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                          *          CRIMINAL ACTION NO. 17-181

VERSUS                                           *           SECTION: “H”

CHAD ALLEN SCOTT,                                *

                                           *     *    *

                                             ORDER

       Upon consideration of the Government’s Motion to Extend Time for Response to

Defendant’s Motion for Judgment of Acquittal or, Alternatively, for a New Trial::

       IT IS HEREBY ORDERED that the Government’s Motion to Extend Time is

GRANTED. It is ORDERED that Government shall file any response no later than November

8, 2019, and that replies thereto shall be filed no later than November 18, 2019.

                                      11th day of October, 2019.
       New Orleans, Louisiana, this _______


                                               _______________________________________
                                               HONORABLE JANE TRICHE MILAZZO
                                               UNITED STATES DISTRICT JUDGE
